OPINION OF THE COURT
PER CURIAM.
Metropolitan Dade County entered into an agreement with Appellee, Rafael De Acha, agreeing to pay him $1,000.00 for producing three cuban plays as part of the Hispanic Theater Fesitval of Miami.
One of the plays, authorized by one Delores Prida, was highly controversial in the cuban community because of its content. As a result of the pressure from the media and members of the community, De Acha withdrew Prida’s play and substituted another.
*129In all, De Acha did produce three plays according to the agreement but the County refused to pay.
The County Court entered a Final Judgment against the County for $1,000.00 plus costs and attorneys fees under Section 57. 105, F.S.
The County argues that enforcement of the agreement is contrary to public policy and that by doing so the Court is requiring the County to be a party to censorship and depriving Prida of her rights under the First Amendment to the Constitution of the United States of America.
We affirm in part and reverse in part.
The Contract was with De Acha, not Prida. The County owed no duty to Prida. It had no control over the content of the plays.
De Acha fully performed his part of the agreement and was entitled to be paid.
Though it appears that the County may have been oversensitive in its position and may not have had a legal defense to the action it cannot be said that there was a complete absence of a justiciable issue of law or fact.
The Judgment is affirmed except that portion awarding $750.00 in attorneys fees, which is reversed.
The Motion for Attorneys Fees is denied.